                                          Case 5:18-cv-05561-EJD Document 39 Filed 09/30/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         OOMPH INNOVATIONS LLC,
                                   8                                                       Case No. 5:18-cv-05561-EJD
                                                        Plaintiff,
                                   9                                                       ORDER GRANTING MOTION FOR
                                                 v.                                        DEFAULT JUDGMENT
                                  10
                                         SHENZHEN BOLSESIC ELECTRONICS                     Re: Dkt. No. 37
                                  11     CO. LTD., et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff Oomph Innovations LLC’s (“Plaintiff”) Motion for Default
                                  14   Judgment. Dkt. No. 37 (“Mot.”). Defendants Shenzhen Bolesic Electronics Co., LTD. (“SBE”),
                                  15   Guangzhou WellTop Electronic Co., Ltd. (“WellTop”), and UKLISS Electric Appliance Co., Ltd.
                                  16   (“UKLISS” and together with SBE and WellTop, “Defendants”) have neither answered nor
                                  17   appeared in the action. The Court took the matter under submission without oral argument
                                  18   pursuant to Civil Local Rule 7-1(b). Having considered Plaintiff’s motion and supporting
                                  19   documents, the Court GRANTS Plaintiff’s motion for default judgment.
                                  20     I.   BACKGROUND
                                  21          Plaintiff manufactures, markets, and sells a hair volumizing product called VOLOOM.
                                  22   Declaration of William Schwartz (“Schwartz Decl.”), ¶ 4, Dkt. No. 37-4. Plaintiff secured patent
                                  23   rights to this unique product under U.S. Patent No. 8,839,802 (“Patent”). Id. Plaintiff also
                                  24   obtained common law copyrights for its original works of authorship used for the promotion and
                                  25   sale of VOLOOM. Id. Plaintiff alleges that Defendants sold hair volumizing products similar in
                                  26   design to VOLOOM that violate Plaintiff’s patent (“Accused Products”). See Compl. ¶¶ 27-39,
                                  27   Dkt. No. 1. Plaintiff further contends that Defendants’ packaging and promotional materials for
                                  28   Case No.: 5:18-cv-05561-EJD
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                                                       1
                                          Case 5:18-cv-05561-EJD Document 39 Filed 09/30/20 Page 2 of 14




                                   1   the Accused Products violate Plaintiff’s copyrights. See id. ¶¶ 44-49.

                                   2          Plaintiff sent Defendants cease and desist letters and made take down requests to various

                                   3   online retailers, but Defendants’ infringement continued. Ex. K, 2, Dkt. No. 1-11. On September

                                   4   11, 2018, Plaintiff filed its Complaint, bringing claims for patent infringement under 35 U.S.C. §

                                   5   271 and copyright infringement under 17 U.S.C. § 501. Compl. ¶¶ 64, 74. On September 24,

                                   6   2018, Defendants were served with notice of the Complaint. Certificate of Service, Dkt. No. 12.

                                   7   On October 3, 2018, this Court granted Plaintiff’s motion for a preliminary injunction and the next

                                   8   day Defendants were served with notice of the Court’s order. Order Granting Ex Parte

                                   9   Application for Interim Injunctive Relief, Dkt. No. 15; Certificate of Service, Dkt. No. 16. The

                                  10   Court later extended the preliminary injunction. Order Granting Motion to Extend Interim

                                  11   Injunction, Dkt. No. 23.

                                  12          Despite notice of the Court’s orders and Plaintiff’s repeated efforts to engage with
Northern District of California
 United States District Court




                                  13   Defendants, Defendants infringement has continued. Compl. ¶¶ 50-52; Schwartz Decl. ¶¶ 9, 19-

                                  14   21. On July, 25, 2019, an employee of Defendant UKLISS sent an email to Plaintiff, which

                                  15   expressly stated “I’m sorry I have infringed your intellectual property rights.” Ex. A (“UKLISS

                                  16   Email”), 9-23, Dkt. No. 37-4. The UKLISS Email goes on to assert various features that

                                  17   purportedly distinguish between the Accused Products and Plaintiff’s patented products, such as

                                  18   color and small structural differences. Id.

                                  19          None of the Defendants have ever appeared in this action. The Clerk entered default

                                  20   against Defendant SBE on January 27, 2020, and against Defendants WellTop and UKLISS on

                                  21   June 19, 2020. Notice of Entry of Default, Dkt. Nos. 29, 34. On July 30, 2020, Plaintiff filed the

                                  22   present motion for default judgment. Defendants have not responded.

                                  23    II.   LEGAL STANDARD

                                  24          Default judgment may be granted when a party fails to plead or otherwise defend against

                                  25   an action for affirmative relief. Fed. R. Civ. P. 55(a). Discretion to enter default judgment rests

                                  26   with the district court. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). When deciding

                                  27   whether to enter default judgment, the court considers:

                                  28   Case No.: 5:18-cv-05561-EJD
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                                                       2
                                          Case 5:18-cv-05561-EJD Document 39 Filed 09/30/20 Page 3 of 14




                                                   (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s substantive
                                   1               claim, (3) the sufficiency of the complaint, (4) the sum of money at stake in the action,
                                   2               (5) the possibility of a dispute concerning material facts, (6) whether the underlying
                                                   default was due to excusable neglect, and (7) the strong policy underlying the Federal
                                   3               Rules of Civil Procedure favoring decisions on the merits.

                                   4   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (citing 10 Moore’s Federal Practice §

                                   5   55). In evaluating these factors, all factual allegations in the complaint are taken as true, except

                                   6   those relating to damages. TeleVideo Systems, Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir.

                                   7   1987).

                                   8   III.     DISCUSSION

                                   9               A. Jurisdiction

                                  10            Before entering default judgment, a court must determine whether it has subject matter

                                  11   jurisdiction over the action and personal jurisdiction over the defendant. See In re Tulli, 172 F.3d

                                  12   707, 712 (9th Cir. 1999) (“A judgment entered without personal jurisdiction over the parties is
Northern District of California
 United States District Court




                                  13   void.”). Plaintiff alleges that Defendants committed patent infringement under 35 U.S.C. § 271

                                  14   and copyright infringement under 17 U.S.C. § 501. Compl. ¶¶ 64, 74. Because Plaintiff’s claims

                                  15   invoke federal law, the Court has federal question jurisdiction over the dispute. See 28 U.S.C. §

                                  16   1331. The Court has personal jurisdiction over Defendants under the California long arm statute,

                                  17   Civ. Proc. Code § 410.10 or, alternatively, under the Federal long-arm statute, Fed. R. Civ. Proc.

                                  18   4(k)(2), because Defendants have sold products to residents of California, including Plaintiff,

                                  19   through interactive Internet websites. See Mysfyt, Inc. v. Lum, 2016 WL 6962954 at *3 (N.D.

                                  20   Cal., Nov., 29, 2016) (finding that personal jurisdiction is appropriate where an entity is

                                  21   conducting business over the Internet and has offered for sale and sold products to forum

                                  22   residents). Venue lies properly within this District pursuant to 28 U.S.C. § 1391.

                                  23               B. Eitel Factors

                                  24                       1.    Possibility of Prejudice to the Plaintiff

                                  25            Under the first Eitel factor, the Court considers whether the plaintiff will suffer prejudice if

                                  26   default is denied. See Bd. of Trustees, I.B.E.W. Local 332 Pension Plan Part A v. Delucchi Elec.,

                                  27   Inc., 2020 WL 2838801, at *2 (N.D. Cal. June 1, 2020) (citing PepsiCo, Inc. v. Cal. Security

                                  28   Case No.: 5:18-cv-05561-EJD
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                                                       3
                                          Case 5:18-cv-05561-EJD Document 39 Filed 09/30/20 Page 4 of 14




                                   1   Cans, 283 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002)). A plaintiff is prejudiced if the plaintiff

                                   2   would be “without other recourse for recovery” because the defendant failed to appear or defend

                                   3   against the suit. JL Audio, Inc. v. Kazi, 2017 WL 4179875, at *3 (C.D. Cal. Sept. 18, 2017).

                                   4           Plaintiff alleges that Defendants infringed upon Plaintiff’s patent and copyright

                                   5   protections. See Compl. ¶¶ 60-77. Because Defendants have not appeared in this matter, Plaintiff

                                   6   will be without any other recourse for recovery unless default judgment is granted. See, e.g., Levi

                                   7   Strauss & Co. v. Toyo Enter. Co., 665 F. Supp. 2d 1084, 1095 (N.D. Cal. 2009) (finding prejudice

                                   8   absent a default judgment in a case where defendants failed to appear because plaintiff would be

                                   9   unable to prevent continued infringement of its intellectual property rights). Accordingly, the first

                                  10   Eitel factor weighs in favor of the entry of default judgment.

                                  11                      2.    Substantive Merits and Sufficiency of the Claims

                                  12           Courts often consider the second and third Eitel factors together. See Bd. of Trustees,
Northern District of California
 United States District Court




                                  13   I.B.E.W. Local 332 Pension Plan Part A, 2020 WL 2838801, at *2 (citing PepsiCo, Inc., 283 F.

                                  14   Supp. 2d at 1177). These factors assess the substantive merit of the movant’s claims and the

                                  15   sufficient of the pleadings. The movant must “state a claim on which [it] may recover.” Id. at

                                  16   1177.

                                  17           Plaintiff seeks relief for Defendants’ (1) patent infringement under 35 U.S.C. § 271, and

                                  18   (2) copyright infringement under 17 U.S.C. § 101. Compl. ¶¶ 60-77. To state a claim for patent

                                  19   infringement under 35 U.S.C. § 271, Plaintiff must establish the following five elements “(i)

                                  20   allege ownership of the patent, (ii) name each defendant, (iii) cite the patent that is allegedly

                                  21   infringed, (iv) state the means by which the defendant allegedly infringes, and (v) point to the

                                  22   sections of the patent law invoked.” Five Star Gourmet Foods, Inc. v. Fresh Express, Inc., No.

                                  23   19-cv-05611-PJH, 2020 U.S. Dist. LEXIS 16368, at *25 (N.D. Cal. Jan. 31, 2020) (quoting Hall v.

                                  24   Bed Bath & Beyond, Inc., 705 F.3d 1357, 1362 (Fed. Cir. 2013)) (internal quotation marks

                                  25   omitted).

                                  26           In it’s Complaint, Plaintiff named each Defendant and alleged ownership of the infringed

                                  27   patent, U.S. Patent No. 8,839,802. Ex. A, Dk. No. 1-1. Plaintiff alleges that Defendants directly

                                  28   Case No.: 5:18-cv-05561-EJD
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                                                       4
                                          Case 5:18-cv-05561-EJD Document 39 Filed 09/30/20 Page 5 of 14




                                   1   infringed and continue to directly infringe its Patent by making, using, selling, and/or offering for

                                   2   sale the Accused Products, which share the patented characteristics of Plaintiff’s product. Compl.

                                   3   ¶ 62. Plaintiff further alleges that Defendants indirectly infringed and continue to indirectly

                                   4   infringe its Patent by contributing to the making, using, selling, and/or offering for sale the

                                   5   Accused Products. Compl. ¶ 63. Thus Plaintiff alleges that Defendants committed one or more

                                   6   methods of infringement set forth by 35 U.S.C. § 271 (a)-(c). Compl. ¶ 64. The Court finds that

                                   7   these pleadings for patent infringement are sufficient under 35 U.S.C. § 271.

                                   8          To state a claim for copyright infringement under 17 U.S.C. § 101, Plaintiff must allege

                                   9   two elements: (1) ownership of a valid copyright, and (2) copying of constituent elements of the

                                  10   work that are original.” Adobe Sys. v. Tanvir, No. 16-cv-6844 CRB, 2017 U.S. Dist. LEXIS

                                  11   108934, at *14 (N.D. Cal. July 13, 2017) (citing Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499

                                  12   U.S. 340 (1991)).
Northern District of California
 United States District Court




                                  13            Plaintiff alleges ownership of a valid copyright. Compl. ¶¶ 20-26, 70; Exs. B-D, Dkt.

                                  14   Nos. 1-2, 1-3, 1-4. Plaintiff further alleges that Defendants copied elements of Plaintiff’s original

                                  15   copyrighted works without permission, consent, or license from Plaintiff. Compl. ¶¶ 71-72.

                                  16   Taking the allegations in the Complaint as true, the Court finds that Defendants infringed

                                  17   Plaintiff’s valid copyrights in violation of 17 U.S.C. § 101, et seq., including 17 U.S.C. § 501.

                                  18          Plaintiff’s Complaint is sufficient and sets forth meritorious claims for both patent and

                                  19   copyright infringement. Thus, Plaintiff satisfies the second and third Eitel factors.

                                  20                       3.   Sum of Money in Dispute

                                  21           “When the money at stake in the litigation is substantial or unreasonable, default judgment

                                  22   is discouraged.” Bd. of Trustees v. Core Concrete Const., Inc., No. C 11-02532 LB, 2012 WL

                                  23   380304, at *4 (N.D. Cal. Jan. 17, 2012), report and recommendation adopted, No. C 11-02532

                                  24   JSW, 2012 WL 381198 (N.D. Cal. Feb. 6, 2012). However, “where the sum of money at stake is

                                  25   tailored to the specific misconduct of the defendant, default judgment may be appropriate.” Id.

                                  26   (citing Bd. of Trs. of the Sheet Metal Workers Health Care Plan v. Superhall Mechanical, Inc.,

                                  27   2011 WL 2600898 at *2 (N.D. Cal. Jun. 30, 2011)). Here, Plaintiff seeks damages for lost profits,

                                  28   Case No.: 5:18-cv-05561-EJD
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                                                       5
                                          Case 5:18-cv-05561-EJD Document 39 Filed 09/30/20 Page 6 of 14




                                   1   enhancement of its lost profits, as well as attorneys’ fees and costs for a total judgment of

                                   2   $566,905.70. Mot. 3-13. Plaintiff calculated lost profits by multiplying the estimated number of

                                   3   Accused Products that Defendants sold by the average price of those products. Schwartz Decl. ¶¶

                                   4   16-18. Plaintiff also seeks enhanced damages pursuant to 35 U.S.C. § 284 based on Defendants’

                                   5   willful misconduct. Mot. 6; Compl. ¶ 64. The Court finds that these measures of damages are

                                   6   reasonably and sufficiently tailored to Defendants’ misconduct. Thus, this factor weighs in favor

                                   7   of entering default judgment.

                                   8                      4.    Possibility of Dispute Concerning Material Facts

                                   9          Under the fifth Eitel factor, the Court considers whether there is a possibility of a dispute

                                  10   over material facts. Eitel, 782 F.2d at 1471-72. Here, the Complaint asserts patent infringement

                                  11   and copyright infringement. Compl. ¶¶ 60-77. Defendants have neither appeared nor answered

                                  12   Plaintiff’s Complaint. Thus, there are no disputes as to Plaintiff’s allegations. See TeleVideo
Northern District of California
 United States District Court




                                  13   Systems, Inc., 826 F.2d at 917-18 (quoting Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir.

                                  14   1977) (“The general rule of law is that upon default the factual allegations of the complaint . . .

                                  15   will be taken as true.”). Moreover, Plaintiff submitted evidence of a UKLISS representative

                                  16   expressly admitting to infringement. See UKLISS Email (“I’m sorry I have infringed your

                                  17   intellectual property rights”). Plaintiff also submitted evidence of the alleged infringing features

                                  18   of Defendants’ Accused Products by directly purchasing the products and obtaining public

                                  19   information from Defendants’ websites. Exs. E, G, H, J, Dkt. Nos. 1-5, 1-7, 1-8, 1-10.

                                  20          In light of this substantial evidence, the possibility of dispute concerning material facts is

                                  21   minimal and does not prevent default judgment.

                                  22                      5.    Excusable Neglect

                                  23          The sixth Eitel factor concerns the possibility that the underlying default was due to

                                  24   excusable neglect. Eitel, 782 F.2d at 1472. There are no facts indicating excusable neglect by

                                  25   Defendants. Defendants were served with the Complaint and with each subsequent order of this

                                  26   Court. Certificate of Service, Dkt. No. 12; Certificate of Service, Dkt. No. 16; Certificate of

                                  27   Service, Dkt. No. 25. Furthermore, Defendants appear to have been on notice of the infringement

                                  28   Case No.: 5:18-cv-05561-EJD
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                                                       6
                                          Case 5:18-cv-05561-EJD Document 39 Filed 09/30/20 Page 7 of 14




                                   1   claims. See UKLISS Email; Ex. L, Dkt. No. 1-12. Thus, this factor does not prevent default

                                   2   judgment.

                                   3                          6.   Strong Policy Favoring Decisions on the Merits

                                   4           Although public policy strongly favors deciding each case on its merits, default judgment

                                   5   is appropriate where a defendant refuses to litigate a case and where default judgment is the

                                   6   plaintiff’s only recourse against the defendant. See Core Concrete Constr., Inc., 2012 WL

                                   7   380304, at *4; Carlson Produce, LLC v. Clapper, 2020 WL 533004, at *5 (N.D. Cal Feb. 3,

                                   8   2020); see also United States v. Roof Guard Roofing Co., Inc., 2017 WL 6994215, at *3 (N.D.

                                   9   Cal. Dec. 14, 2017) (“When a properly adversarial search for the truth is rendered futile, default

                                  10   judgment is the appropriate outcome.”). Here, Defendants have made no appearance and have

                                  11   refused to litigate.

                                  12           All of the Eitel factors support default judgment. Therefore, the Court GRANTS
Northern District of California
 United States District Court




                                  13   Plaintiff’s motion for default judgment.

                                  14               C. Relief Requested

                                  15                          1.   Damages

                                  16           Plaintiff seeks $109,330 in damages, before enhancement, based on its lost profits due to

                                  17   Defendants’ infringement. Section 284 of the Patent Act requires the courts to award the patent

                                  18   owner “damages adequate to compensate for the infringement but in no event less than a

                                  19   reasonable royalty for the use made of the invention by the infringer.” 35 U.S.C. § 284.

                                  20   “Damages adequate to compensate” is defined as “full compensation for ‘any damages’ [the patent

                                  21   owner] suffered as a result of the infringement.” Mentor Graphics Corporation v. EVE-USA, Inc.,

                                  22   851 F.3d 1275, 1283 (Fed. Cir. 2017).

                                  23           Plaintiff relies on information provided in the UKLISS Email to calculate a reasonable

                                  24   estimate of how many Accused Products were sold in total. The UKLISS Email includes three

                                  25   tables, one for each of three infringing products identified by unique Amazon Standard

                                  26   Identification Numbers (“ASINs”). The tables show the number of purchases per product that

                                  27   UKLISS refunded in 2018 after learning about Plaintiff’s infringement allegations. The tables

                                  28   Case No.: 5:18-cv-05561-EJD
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                                                       7
                                          Case 5:18-cv-05561-EJD Document 39 Filed 09/30/20 Page 8 of 14




                                   1   indicate that as of July 25, 2019 when the UKLISS Email was sent, UKLISS had refunded 35

                                   2   purchases of the first Accused Product, 20 purchases of the second, and 3 purchases of the third.

                                   3   Plaintiff reasonably concludes that UKLISS sold at least 58 units, the number of units for which it

                                   4   had issued refunds, or an average of 20 units per Accused Product.

                                   5          Plaintiff then applies that average of 20 units per Accused Product to the total number of

                                   6   Accused Products that Plaintiff identified. Plaintiff identified 283 Accused Products on Amazon,

                                   7   each with unique ASINs. Plaintiff further identified 36 Accused Products on third party websites.

                                   8   Schwartz Decl. ¶ 16, Exhibits B, C. Thus, Plaintiff identified a total of 319 Accused Products in

                                   9   addition to the 3 Accused Products listed in the UKLISS Email. Mr. Schwartz states that he

                                  10   identified a total of 377 Accused Products, however, this number appears to be calculated by

                                  11   adding the total number of units sold by UKLISS (58) to the total number of products identified

                                  12   on Amazon (283) and third party websites (36). The correct number of total Accused Products is
Northern District of California
 United States District Court




                                  13   reached by using the number of products UKLISS identified in its email (3), not the number of

                                  14   units it sold. Applying the average of 20 units per product to all 319 additional Accused Products

                                  15   identified yields an estimated 6,380 units sold. Adding in the 58 units sold by UKLISS, we can

                                  16   reasonably estimate that a total of 6,438 units of Accused Products were sold.

                                  17           Plaintiff asserts that these products are sold for an average price of $58. Schwartz Decl. ¶

                                  18   17. This average price multiplied by the total units sold yields $373,404 in estimated revenue.

                                  19   Plaintiff assumes an average profit margin of 25%, which when multiplied by the total revenue,

                                  20   produces $93,351 in estimated profit. The Court’s calculation results in different figures than

                                  21   Plaintiff’s calculation because Plaintiff overstated the number of Accused Products identified.

                                  22   The Court nevertheless finds that Plaintiff’s method of calculating damages is reasonable and that

                                  23   the resulting amount represents a fair measure of the damages Plaintiff suffered as a result of the

                                  24   infringement.

                                  25          Plaintiff further requests that the Court grant enhanced damages at the maximum amount

                                  26   permitted by statute. Section 284 of the Patent Act further provides that courts “may increase the

                                  27   damages up to three times the amount found or assessed” in cases of infringement. 35 U.S.C. §

                                  28   Case No.: 5:18-cv-05561-EJD
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                                                       8
                                          Case 5:18-cv-05561-EJD Document 39 Filed 09/30/20 Page 9 of 14




                                   1   284. Whether and to what extent enhanced damages are awarded is at the discretion of the Court.

                                   2   See Halo Electronics, Inc. v. Pulse Electronics, Inc., 136 S. Ct. 1923, 1932 (2016). Generally,

                                   3   conduct that may be described as “willful, wanton, malicious, bad-faith, deliberate, consciously

                                   4   wrongful, flagrant, or—indeed—characteristic of a pirate” warrants enhanced damages. Id.

                                   5          Plaintiff repeatedly attempted to address the infringement issue with Defendants by

                                   6   engaging in activities such as removing their infringing Amazon listings and sending cease and

                                   7   desist letters. Schwartz Decl. ¶ 19-22 (citing Ex. A-C, Dkt. No. 37-4). Despite Plaintiff’s efforts,

                                   8   Defendants continued to market and sell Accused Products, effectively violating the Court’s

                                   9   preliminary injunction. Id. The Court finds that continuing to sell Accused Products after

                                  10   expressly admitting that the products infringe on Plaintiff’s patent rights demonstrates consciously

                                  11   wrongful, deliberate, and bad faith conduct. See UKLISS Email. Thus, Defendants’ conduct is

                                  12   indeed of the sort that warrants enhanced damages. See Aro Mfg. Co. v. Convertible Top
Northern District of California
 United States District Court




                                  13   Replacement Co., 377 U.S. 476, 508 (1964) (reasoning that plaintiffs “could in a case of willful or

                                  14   bad-faith infringement recover punitive or ‘increased’ damages”). Under these circumstances, the

                                  15   Court awards Plaintiff enhanced damages in the amount of three times Plaintiff’s lost profits,

                                  16   totaling $280,053.00.

                                  17                      2.   Attorneys’ Fees

                                  18          Pursuant to Section 285 of the Patent Act, “[t]he court in exceptional cases may award

                                  19   reasonable attorney fees to the prevailing party.” 35 U.S.C. § 285. The Court may use its

                                  20   discretion to determine whether this case is “exceptional.” See Octane Fitness, LLC v. ICON

                                  21   Health & Fitness, Inc., 572 U.S. 545, 554 (2017). “Criteria for declaring a case exceptional

                                  22   include willful infringement, bad faith, litigation misconduct, and unprofessional behavior.”

                                  23   Govino, LLC v. WhitePoles LLC, No. 416-CV-06981-JSW (KAW), 2017 WL 6442187, at *11

                                  24   (N.D. Cal. Nov. 3, 2017) (emphasis added), report and recommendation adopted, No. 16- CV-

                                  25   06981-JSW, 2017 WL 6442188 (N.D. Cal. Dec. 11, 2017) (citing nCube Corp. v. Sea Change

                                  26   Int’l, Inc., 436 F.3d 1317, 1319 (Fed. Cir. 2006)). In light of the evidence of Defendants’ willful

                                  27   infringement discussed above, the Court finds that the present case is exceptional.

                                  28   Case No.: 5:18-cv-05561-EJD
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                                                       9
                                         Case 5:18-cv-05561-EJD Document 39 Filed 09/30/20 Page 10 of 14




                                   1           To calculate an award of attorneys’ fees, district courts apply “the lodestar method,

                                   2   multiplying the number of hours reasonably expended by a reasonable hourly rate.” Ryan v.

                                   3   Editions Ltd. W., Inc., 786 F.3d 754, 763 (9th Cir. 2015). “A reasonable hourly rate is ordinarily

                                   4   the prevailing market rate in the relevant community.” Kelly v. Wengler, 822 F.3d 1085, 1099

                                   5   (9th Cir. 2016) (quotation marks and citation omitted). “[T]he burden is on the fee applicant to

                                   6   produce satisfactory evidence—in addition to the attorneys’ own affidavits—that the requested

                                   7   rates are in line with those prevailing in the community for similar services by lawyers of

                                   8   reasonably comparable skill, experience and reputation.” Camancho v. Bridgeport Fin., Inc., 523

                                   9   F.3d 973, 980 (9th Cir. 2008) (quotation marks and citation omitted). The party requesting fees

                                  10   also bears “the burden of submitting billing records to establish that the number of hours”

                                  11   requested are reasonable. Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013).

                                  12   The number of hours should not exceed the number of hours that reasonable competent counsel
Northern District of California
 United States District Court




                                  13   would bill for similar services. Hensley v. Eckerhart, 461 U.S. 424, 434 (1983). Courts may

                                  14   reduce the hours expended “where documentation of the hours is inadequate; if the case was

                                  15   overstaffed and hours are duplicated; [and] if the hours expended are deemed excessive or

                                  16   otherwise unnecessary.” Chalmers v. City of L.A., 796 F.2d 1205, 1210 (9th Cir. 1986).

                                  17          Four attorneys represent Plaintiff: Gregory L. Hillyer from Hillyer Legal, PLLC, and Todd

                                  18   M. Malynn, Hannah T. Yang, and Q.M. Chen from Polsinelli LLP. Declaration of Todd Malynn

                                  19   (“Malynn Decl.”), Dkt. No. 37-2; Declaration of Gregory Hillyer (“Hillyer Decl.”), Dkt. No. 37-3.

                                  20   Plaintiff seeks $221,229.00 in attorneys’ fees, which reflects a total of 442.48 attorney hours and

                                  21   13.55 support staff hours on this case across the span of 22 months. See Malynn Decl. ¶ 5; Hillyer

                                  22   Decl. ¶ 5; Ex. A (“Polsinelli Invoices”), Dkt. No. 37-2; Ex. A (“Hillyer Invoices”), Dkt. No. 37-3.

                                  23   Mr. Hillyer, the Director of Litigation at Hillyer Legal, PLLC, billed at a rate of $550 per hour and

                                  24   worked 290.18 hours on this matter, totaling $155,599.00. See Hillyer Decl. ¶ 3. Mr. Malynn is a

                                  25   Principal at Polsinelli LLP and billed at a rate of $480 per hour for 72 hours and $560 per hour 6.5

                                  26   hours for this matter, totaling $38,200.00. See Malynn Decl. ¶ 3. Ms. Yang is an Associate at

                                  27   Polsinelli LLP and billed at a rate of $290 per hour for 72.9 hours, totaling $21,141.00. See id.

                                  28   Case No.: 5:18-cv-05561-EJD
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                                                       10
                                         Case 5:18-cv-05561-EJD Document 39 Filed 09/30/20 Page 11 of 14




                                   1   Quynh M. Chen is also an Associate at Polsinelli LLP and billed 0.9 hours in this case at a rate of

                                   2   $285 per hour, totaling $256.50. See id. Two support staff members from Hillyer LLP, Chris

                                   3   Katsantonis and Christine Austin, also assisted in this case. Hillyer Decl. ¶¶ 2-3. They billed

                                   4   12.55 hours and 1 hour, respectively, at a rate of $150 per hour, totaling $2,032.50. Id.

                                   5          The Court finds that these attorneys’ rates are reasonable and in line with the prevailing

                                   6   rates for attorneys of similar skill and experience in this District. See, e.g., Superior Consulting

                                   7   Servs., Inc. v. Steeves-Kiss, No. 17-cv-06059-EMC, 2018 WL 2183295, at *5 (N.D. Cal. May 11,

                                   8   2018) (noting that “district courts in Northern California have found that rates of $475-$975 per

                                   9   hour for partners and $300-$490 per hour for associates are reasonable.”); see also Perfect 10, Inc.

                                  10   v. Giganews, Inc., CV 11-07098-AB (SHx), 2015 WL 1746484, at *20-21 (C.D. Cal. Mar. 24,

                                  11   2015) (finding reasonable hourly fees in intellectual property case for partners from $610 to $930

                                  12   and for associates from $360 to $690). The Court further finds that the hours expended were
Northern District of California
 United States District Court




                                  13   reasonable and supported by billing records that “account for these hours with what appear to be

                                  14   legitimate efforts at advancing the litigation and advocating for their client.” See ADG Concerns,

                                  15   Inc. v. Tsalevich LLC, No. 18-CV-00818-NC, 2018 WL 4241967, at *14 (N.D. Cal. Aug. 31,

                                  16   2018), report and recommendation adopted, No. 18-CV-00818-JSW, 2018 WL 6615139 (N.D.

                                  17   Cal. Nov. 1, 2018); see also Polsinelli Invoices; Hillyer Invoices.

                                  18          A prevailing party may also recover reasonable paralegal fees. See, e.g., Missouri v.

                                  19   Jenkins, 491 U.S. 274, 285 (1989); see also Tehrani v. Hamilton Med., Inc., 2001 U.S. Dist.

                                  20   LEXIS 26067, at *8 (C.D. Cal. Dec. 19, 2001) (“Under Jenkins, the cost of support staff

                                  21   is recoverable as a part of reasonable attorneys fees” under 35 U.S.C. § 285). Mr. Katsantonis and

                                  22   Ms. Vega’s rate is commensurate with those charged in the local legal community. Perfect 10,

                                  23   2018 WL 2183295, at *5 (finding reasonable hourly fees for paralegals from $240 to $345).

                                  24   Additionally, the hours the paralegals expended are reasonable and supported by billing records

                                  25   evidencing legitimate efforts to advance the litigation. Accordingly, Plaintiff’s request for

                                  26   attorneys’ fees is GRANTED in full.

                                  27

                                  28   Case No.: 5:18-cv-05561-EJD
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                                                       11
                                         Case 5:18-cv-05561-EJD Document 39 Filed 09/30/20 Page 12 of 14




                                   1                      3.    Costs

                                   2          Prevailing parties are entitled to recover taxable costs pursuant to Federal Rules of Civil

                                   3   Procedure 54 and 28 U.S.C. § 1920. Under 35 U.S.C. §§ 284-85, courts have discretion to award

                                   4   non-taxable costs and expenses irrespective of whether a case is found to be “exceptional.” See 35

                                   5   U.S.C. § 284; Central Soya Co., Inc. v. Geo A. Hormel & Co., 723 F.2d 1573, 1578 (Fed. Cir.

                                   6   1983) (“[W]e interpret attorney fees [under § 285] to include those sums that the prevailing party

                                   7   incurs in the preparation for and performance of legal services related to the suit.”); see also Lam,

                                   8   Inc. v. Johns–Manville Corp., 718 F.2d 1056, 1069 (Fed.Cir.1983) (“[S]ection 285 permits the

                                   9   prevailing party to recover disbursements that were necessary for the case.”).

                                  10          In non-taxable costs, Hillyer Legal incurred $352.70 and Polsinelli incurred $2,729.00,

                                  11   totaling $3,081.70; these amounts from computerized legal research, PACER, and other costs.

                                  12   Hillyer Decl. ¶ 5, Dkt. No. 37-3; Malynn Decl. ¶ 5, Dkt. No. 37-2. To effectuate service of
Northern District of California
 United States District Court




                                  13   process on the Defendants, Plaintiff worked with Crowe Foreign Services, which charged Plaintiff

                                  14   $14,605.00. Ex. B, Dkt. No. 37-2. This amount included translation services and other activities

                                  15   necessary to serve Defendants, all residents of China, internationally. Id. These figures are

                                  16   reasonable given the totality of the circumstances and the supporting documentation provided.

                                  17   Therefore, the Court GRANTS Plaintiff’s request for $17,686.70 in costs.

                                  18                      4.    Permanent Injunction

                                  19          Plaintiff must meet a four-factor test to obtain a permanent injunction: (1) it suffered an

                                  20   irreparable injury; (2) the remedies available at law, such as monetary damages, are inadequate to

                                  21   compensate for that injury; (3) a remedy in equity is warranted in light of the balance of hardships

                                  22   between the Plaintiff and Defendants; and (4) a permanent injunction would not undermine public

                                  23   interest. See eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006); Robert Bosch LLC v.

                                  24   Pylon Mfg. Corp., 659 F.3d 1142 (Fed. Cir. 2011).

                                  25          Plaintiff argues that it has suffered irreparable injury because (i) the Accused Products

                                  26   directly compete with Plaintiff’s patented product; (ii) Defendants promote these Accused

                                  27   Products through false and improper comparisons to Plaintiff’s patented product; (iii) Defendants’

                                  28   Case No.: 5:18-cv-05561-EJD
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                                                       12
                                         Case 5:18-cv-05561-EJD Document 39 Filed 09/30/20 Page 13 of 14




                                   1   product comparisons have usurped Plaintiff’s market position and erode Plaintiff’s reputation with

                                   2   its consumers; and (iv) Plaintiff is in an emerging market which depends, in part, on referral

                                   3   business. Schwartz Decl. ¶¶ 8, 23-28. The Court agrees. The Court further agrees that there is no

                                   4   adequate remedy at law to address Plaintiff’s injuries, which include its loss of U.S. market share

                                   5   and the damage to its reputation caused by Defendants’ ongoing infringement. Id. ¶ 34.

                                   6          The balance of hardships weighs in favor of granting injunctive relief because Defendants

                                   7   do not have a right to sell Accused Products, violate Plaintiff’s copyrights, or make false and

                                   8   misleading claims regarding the Accused Products or Plaintiff’s product. On the other hand,

                                   9   Plaintiff has a right to protect its intellectual property and has and will continue to suffer

                                  10   irreparable harm and competitive damage from Defendants’ activities in the absence of injunctive

                                  11   relief. Finally, the public has an interest in preventing products that infringe on U.S. patents from

                                  12   entering the U.S. market.
Northern District of California
 United States District Court




                                  13          The Court, therefore, GRANTS Plaintiff’s request for a permanent injunction.

                                  14   IV.    CONCLUSION AND ORDER

                                  15          In light of the foregoing, Plaintiff’s motion for default judgment is GRANTED. Plaintiff’s

                                  16   request for enhanced damages is GRANTED in the amount of $280,053.00. Plaintiff’s request

                                  17   for attorneys’ fees and costs in the amounts of $221,229.00 and $17,686.70, respectively, is

                                  18   GRANTED.

                                  19          Plaintiff’s request for a permanent injunction is GRANTED. It is hereby ordered that

                                  20   Defendants, their respective officers, directors, employees, agents, subsidiaries, distributors, and

                                  21   all persons in active concert or participation with Defendants, are immediately restrained and

                                  22   permanently enjoined:

                                  23          a.      From directly or indirectly using, making, having made, purchasing, importing,

                                  24   advertising, promoting, offering to sell, selling, distributing, transferring, or otherwise disposing of

                                  25   any hair volumizing iron products (including without limitation the hair volumizing iron marked

                                  26   “Hair Volumizing Iron Flat Iron”) that infringe U.S. Patent 8,839,802, issued September 23, 2014,

                                  27   entitled “Hair Volumizing Device That Employs Individual Teeth Without Leaving A Visible

                                  28   Case No.: 5:18-cv-05561-EJD
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                                                       13
                                         Case 5:18-cv-05561-EJD Document 39 Filed 09/30/20 Page 14 of 14




                                   1   Pattern” (“the ‘802 Patent”);

                                   2            b.     From reproducing, publishing, distributing, or transferring volumizing hair product

                                   3   labels, packaging, manuals, instructions, or other published materials, including on the Internet,

                                   4   that are the same or substantially similar to, or otherwise infringing any of, the exclusive rights in

                                   5   17 U.S.C. § 106, with respect to Plaintiff’s copyrighted works; and

                                   6            c.     From reproducing, publishing, distributing, or transferring materials that claim

                                   7   ETL, UL, or other safety certification without proof of same;

                                   8            d.     From knowingly instructing, aiding, abetting or conspiring with any other person or

                                   9   business entity in engaging in any of the activities referred to in subparagraphs (a) through (c)

                                  10   above.

                                  11            Any Internet marketplace website operators and/or administrators, or any third-party

                                  12   providing services in connection with any Defendant, any of Defendants’ infringing products
Northern District of California
 United States District Court




                                  13   and/or any of Defendants’ websites, including without limitation, ukliss.com, Amazon.com,

                                  14   Alibaba.com, eBay.com, and ISPs, which are provided with notice of this permanent injunction by

                                  15   Plaintiff shall immediately disable service to any and all listings of any infringing product.

                                  16            IT IS SO ORDERED.

                                  17   Dated: September 30, 2020

                                  18                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-05561-EJD
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                                                       14
